Exhibit 10.1

 

 

 

 

 

WIN GLOBAL MARKETS, INC.

THE 2004 GLOBAL SHARE OPTION PLAN

AS AMENDED on May 4, 2006, April 15, 2012,

September 13, 2012, July 15, 2014 and December 31, 2015

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 



1. PURPOSE OF THE PLAN 3     2. DEFINITIONS 3       3. ADMINISTRATION OF THE
PLAN 5       4. DESIGNATION OF PARTICIPANTS 6     5. SHARES RESERVED FOR THE
PLAN 6       6. PURCHASE PRICE 7       7. ADJUSTMENTS 7       8. TERM AND
EXERCISE OF OPTIONS 8       9. VESTING OF OPTIONS 9       10. PUCHASE FOR
INVESTMENT 9       11. DIVIDENDS 10       12. RESTRICTIONS ON ASSIGNABILITY AND
SALE OF OPTIONS 10     13. EFFECTIVE DATE AND DURATION OF THE PLAN 10       14.
AMENDMENTS OR TERMINATION 10       15. GOVERNMENT REGULATIONS 11       16.
CONTINUANCE OF EMPLOYMENT 11       17. GOVERNING LAW AND JURISDICTION 11      
18. TAX CONSEQUENCES 12       19. NON-EXCLUSIVITY OF THE PLAN 12       20.
MULTIPLE AGREEMENTS 12       21. RULES PARTICULAR TO SPECIFIC COUNTRIES 12

 



 2 

 

 

This plan, as amended from time to time, shall be known as the Win Global
Markets, Inc. 2004 Global Share Option Plan (the "PLAN").

 

1. PURPOSE OF THE PLAN

 

The Plan is intended to provide an incentive to retain, in the employ of the
Company (as defined below) and its affiliates, persons of training, experience
and ability; to attract new employees, directors, consultants and service
providers; to encourage the sense of proprietorship of such persons; and to
stimulate the active interest of such persons in the development and financial
success of the Company by providing them with opportunities to purchase shares
in the Company.

 

2. DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including the
Option Agreement and its appendixes), the following definitions shall apply:

 

2.1 "BOARD" means the Board of Directors of the Company.

 

2.2 "CAUSE" means (i) conviction for any felony involving moral turpitude or
affecting the Company or its affiliates; (ii) any refusal to carry out a
reasonable directive of the Company's Chief Executive Officer, Board or the
Optionee's direct supervisor, which involves the business of the Company or its
affiliates and was capable of being lawfully performed; (iii) embezzlement of
funds of the Company or its affiliates; (iv) any breach of the Optionee's
fiduciary duties or duties of care of the Company or its affiliates; including
without limitation disclosure of confidential information of the Company or its
affiliates; and (v) any conduct (other than conduct in good faith) reasonably
determined by the Board to be materially detrimental to the Company or its
affiliates.

 

2.3 "CHAIRMAN" means the Chairman of the Committee.

 

2.4 "COMMITTEE" means a share option compensation committee of the Board,
designated from time to time by the resolution of the Board, which shall consist
of no fewer than two members of the Board, each of whom is a "non-employee
director" as defined in Rule 16b-3 and an "outside director" within the meaning
of Section 162(m).

 

2.5 "COMPANY" means Win Global Markets, Inc. a Nevada company.

 

2.6 "DATE OF GRANT" means the date determined by the Board as set forth in the
Option Agreement.

 

2.7 "EMPLOYEE" means a person who is employed by the Company or any affiliate.

 

2.8 "EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended.

 

 3 

 

 

2.8 "EXPIRATION DATE" means the date upon which an Option shall expire, as set
forth in Section 8.2 of the Plan.

 

2.9 "FAIR MARKET VALUE" means as of any date, the value of a Share determined as
follows:

 

(i) If the Shares are listed on any established stock exchange or a national
market system, including without limitation the Tel Aviv Stock Exchange, the
NASDAQ National Market System or the NASDAQ SmallCap Market, the Fair Market
Value shall be the last reported sale price for such Shares (or the highest
closing bid, if no sales were reported), as quoted on such exchange or system
for the last market trading day prior to time of determination, as reported in
The Wall Street Journal, or such other source as the Board deems reliable;

 

(ii) If the Shares are regularly quoted by one or more recognized securities
dealers, but selling prices are not reported, the Fair Market Value shall be the
mean between the highest bid and lowest asked prices for the Shares on the last
market trading day prior to the day of determination; or

 

(iii) In the absence of an established market for the Shares, the Fair Market
Value thereof shall be determined in good faith by the Board.

 

(iv) Notwithstanding the foregoing, the Fair Market Value of a Share shall never
be less than par value of such Share.

 

2.10 "IPO" means the initial public offering of the Company's shares.

 

2.11 "OPTION" means an option to purchase one or more Shares pursuant to the
Plan.

 

2.12 "OPTIONEE" means a person who receives or holds an Option under the Plan.

 

2.13 "OPTION AGREEMENT" means the share option agreement between the Company and
an Optionee that evidences and sets out the terms and conditions of an Option.

 

2.14 "PLAN" means the Company's 2004 Global Share Option Plan.

 

2.15 "PURCHASE PRICE" means the price for each Share subject to an Option.

 

2.16 "RULE 16B-3" means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act and any successor rule.

 

2.17 "SECTION 162(M)" means Section 162(m) of the Internal Revenue Code of 1986,
as amended from time to time, or any successor thereto, and the regulations
thereunder.

 

2.16 "SERVICE PROVIDER" means a director, consultant or adviser of the Company
or any affiliate, or any other person who is not an Employee.

 

 4 

 

 

2.17 "SHARE" means the common stock, 0.001 par value, of the Company.

 

2.18 "SUCCESSOR COMPANY" means any entity into which the Company is merged to or
by which the Company is acquired.

 

2.20 "VESTED OPTION" means any Option, which has already vested upon one or more
of the Vesting Dates of such Option.

 

2.21 "VESTING DATE" means, with respect to any Option, the date determined by
the Board as of which the Optionee shall be entitled to exercise such Option, in
whole or in part , as set forth in Section 9 of the Plan.

 

3. ADMINISTRATION OF THE PLAN

 

3.1 The Board shall have the power to administer the Plan. To the extent
permitted under applicable law, the Board may delegate its powers under the
Plan, or any part thereof, to the Committee, in which case, any reference to the
Board in the Plan with respect to the rights so delegated shall be construed as
reference to the Committee. Notwithstanding the foregoing, the Board shall
automatically have residual authority (i) if no Committee shall be constituted,
(ii) with respect to rights not delegated by the Board to the Committee, or
(iii) if such Committee shall cease to operate for any reason whatsoever.

 

3.2 The Committee, if appointed, shall select one of its members as its Chairman
and shall hold its meetings at such times and places as the Chairman shall
determine. The Committee shall keep records of its meetings and shall make such
rules and regulations for the conduct of its business as it shall deem
advisable.

 

3.3 The Board shall have full power and authority to the extent required under
applicable law (and subject further to applicable laws): (i) to designate
Optionees; (ii) to determine the terms and provisions of respective Option
Agreements (which need not be identical) including, but not limited to, the
number of Shares to be covered by each Option, provisions concerning the time or
times when and the extent to which the Options may be exercised and the nature
and duration of restrictions as to transferability or restrictions constituting
substantial risk of forfeiture; (iii) to accelerate the right of an Optionee to
exercise, in whole or in part, any previously granted Option; (iv) to interpret
the provisions and supervise the administration of the Plan; (v) to determine
the Fair Market Value of the Shares; (vi) to designate the type of Options to be
granted to an Optionee; (vii) to determine any other matter which is necessary
or desirable for, or incidental to, the administration of the Plan.

 

3.4 The Board shall have the authority to grant, in its discretion, to an
Optionee, in exchange for the surrender and cancellation of an Option, a new
Option having a purchase price equal to, lower than or higher than the Purchase
Price of the original Option so surrendered and canceled, and containing such
other terms and conditions as the Board may prescribe in accordance with the
provisions of the Plan.

 

 5 

 

 

3.5 Subject to the Company's incorporation documents, all decisions and
selections made by the Board or, if appointed, the Committee pursuant to the
provisions of the Plan shall be made by a majority of its members except that no
member of the Board or the Committee shall vote on, or be counted for quorum
purposes, with respect to any proposed action of the Board or the Committee
relating to any Option to be granted to that member. Any decision reduced to
writing shall be executed in accordance with the provisions of the Company's
incorporation documents, as the same may be in effect from time to time.

 

3.6 The interpretation and construction by the Board of any provision of the
Plan or of any Option Agreement thereunder shall be final and conclusive.

 

3.7 Subject to the Company's incorporation documents and the Company's
discretion, and conditioned upon receipt of all approvals legally required, each
member of the Board or, if appointed, the Committee shall be indemnified and
held harmless by the Company against any cost or expense (including counsel
fees) reasonably incurred by him, or any liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan unless arising out of such
member's own fraud or bad faith, to the extent permitted by applicable law. Such
indemnification shall be in addition to any rights of indemnification the member
may have as a director or otherwise under the Company's incorporation documents,
any agreement, any vote of shareholders or disinterested directors, insurance
policy or otherwise.

 

4. DESIGNATION OF PARTICIPANTS

 

The persons eligible for participation in the Plan shall include Employees
and/or Service Providers. The grant of an Option hereunder shall neither entitle
the Optionee to nor disqualify him or her from, receipt of any other grant of
Options pursuant to the Plan or any other option or share plan of the Company or
any of its affiliates.

 

The Board's grant of an Option to an Optionee hereunder in any year shall not
require the Board to grant such Optionee an Options in any other year. The Board
shall consider such factors as it deems pertinent in selecting an Optionee and
in determining the type and amount of Options to be granted. An Optionee may
hold more than one Option granted under the Plan.

 

5. SHARES RESERVED FOR THE PLAN; OPTION AGREEMENT

 

5.1 The Company has reserved 35,000,000 authorized but unissued Shares for the
purposes of the Plan and for the purpose of the Company's other share option
plans when applicable, subject to adjustment as set forth in Section 7 below.
Any Shares which remain unissued and which are not subject to outstanding
Options at the termination of the Plan shall cease to be reserved for the
purpose of the Plan, but until termination of the Plan the Company shall at all
times reserve a sufficient number of Shares to meet the requirements of the
Plan. Should any Option for any reason expire or be canceled prior to its
exercise or relinquishment in full, the Shares subject to such Option may again
be subject to new Options under the Plan or under future plans.

 

5.2 Each Option granted pursuant to the Plan, shall be evidenced by a written
Option Agreement between the Company and the Optionee, in such form as the Board
shall from time to time approve. Each Option Agreement shall state, inter alia,
the number of Shares to which the Option relates, the type of Option granted,
the Vesting Date or Dates, the Purchase Price per Share and the Expiration Date.

 

 6 

 

 

6. PURCHASE PRICE

 

6.1 The Purchase Price of each Share subject to an Option shall be determined by
the Board in its sole and absolute discretion in accordance with applicable law.
Each Option Agreement will contain the Purchase Price determined for each
Optionee.

 

6.2 The Purchase Price shall be payable upon the exercise of an Option by cash,
check or wire transfer or in such form as the Board may accept.

 

7. ADJUSTMENTS

 

Upon the occurrence of any of the following described events, Optionee's rights
to purchase Shares under the Plan shall be adjusted as hereafter provided:

 

7.1 Recapitalization. The number and kind of shares subject to outstanding
Options, the purchase price or exercise price of such Options, and the number
and kind of shares available for Options subsequently granted under the Plan
shall be appropriately and equitably adjusted so as to maintain the
proportionate number of Shares without changing the aggregate Purchase Price so
to reflect any stock dividend, stock split, combination or exchange of shares,
merger, consolidation or other change in capitalization with a similar
substantive effect upon the Plan or the Options granted under the Plan. The
Board shall have the power and sole and absolute discretion to determine the
nature and amount of the adjustment to be made in each case.

 

7.2 Upon the dissolution or liquidation of the Company, upon a reorganization,
merger, or consolidation in which the Company is not the surviving corporation,
upon the sale of substantially all of the property or assets of the Company to
another corporation, or if at least 50% or more of the voting stock of the
Company is sold either through a tender offer or otherwise to a party or an
affiliated group of parties, then the Plan and the Options issued thereunder
shall terminate, unless provisions are made in connection with such transaction
for the assumption of Options theretofore granted, or for the substitution for
such Options of new options of the successor corporation or a parent or
subsidiary thereof, with appropriate adjustment as to the number and kinds of
shares and the per share exercise prices. In the event such Options shall be
terminated, all outstanding Options shall be exercisable in full for at least 30
days prior to such termination date.

 

7.3 The Optionee acknowledges that Optionee's rights to sell the Shares may be
subject to certain limitations (including a lock-up period), as will be
requested by the Company or its underwriters, and the Optionee unconditionally
agrees and accepts any such limitations.

 

 7 

 

 

8. TERM AND EXERCISE OF OPTIONS

 

8.1 Options shall be exercised by the Optionee's by giving written notice of to
the Company or to any third party designated by the Company (the
"REPRESENTATIVE"), in such form and method as may be determined by the Company,
which exercise shall be effective upon receipt of such notice by the Company
and/or the Representative and the payment of the Purchase Price for the number
of Shares with respect to which the Option is being exercised, at the Company's
or the Representative's principal office. The notice shall specify the number of
Shares with respect to which the Option is being exercised. No Shares shall be
issued on exercise of an Option until payment, as provided herein, therefor has
been made.

 

8.2 Options, to the extent not previously exercised, shall terminate upon the
earlier of: (i) the date set forth in the Option Agreement; (ii) the expiration
of ten (10) years from the Date of Grant; or (iii) the expiration of any
extended period in any of the events set forth in Section 8.5 below.

 

8.3 The Options may be exercised by the Optionee in whole at any time or in part
from time to time, to the extent that the Options have become vested and
exercisable, prior to the Expiration Date, and provided that, subject to the
provisions of Section 8.5 below, the Optionee is an Employee or a Service
Provider at all times during the period beginning with the granting of the
Option and ending upon the date of exercise.

 

8.4 Subject to the provisions of Section 8.5 below, in the event of termination
of Optionee's employment or service, all Options granted to such Optionee shall
immediately expire. Unless otherwise approved by the Committee, a notice of
termination of employment or services shall be deemed to constitute termination
of employment or services.

 

8.5 Notwithstanding anything to the contrary hereinabove and unless otherwise
determined in the Optionee's Option Agreement, an Option may be exercised after
the date of termination of Optionee's employment or service during an additional
period of time beyond the date of such termination, but only with respect to the
number of Vested Options at the time of such termination according to the
Vesting Dates, if:

 

8.5.1 termination is without Cause, in which event the Vested Options still in
force and unexpired may be exercised within a period of three (3) months after
the date of such termination; or

 

8.5.2 termination is the result of death or disability of the Optionee, in which
event the Vested Options still in force and unexpired may be exercised within a
period of twelve (12) months after such date of termination; or-

 

8.5.3 prior to the date of such termination, the Board shall authorize an
extension of the term of all or part of the Vested Options beyond the date of
such termination for a period not to exceed the period during which the Options
by their terms would otherwise have been exercisable.

 

 8 

 

 

For avoidance of any doubt, if termination of employment or service is for
Cause, any outstanding unexercised Option will immediately expire and terminate,
and the Optionee shall not have any right in respect of such outstanding
Options.

 

8.6 To avoid doubt, Optionees shall not have any of the rights or privileges of
shareholders of the Company, in respect of any Shares purchasable upon the
exercise of an Option, nor shall they be deemed to be a class of shareholders or
creditors of the Company for the purpose of all applicable law, until
registration of the Optionee as holder of such Shares in the Company's register
of shareholders upon exercise of the Option in accordance with the provisions of
the Plan.

 

9. VESTING OF OPTIONS

 

9.1 Subject to the provisions of the Plan, Options shall vest at the Vesting
Dates set forth in the relevant Option Agreement. However no Option shall be
exercised after the Expiration Date of such Option.

 

9.2 An Option may be subject to such other terms and conditions, not
inconsistent with the Plan, on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Options may
vary.

 

10. PURCHASE FOR INVESTMENT

 

The Company's obligation to issue or allocate Shares upon exercise of an Option
granted under the Plan is expressly conditioned upon: (a) the Company's
completion of any registration or other qualifications of such Shares under all
applicable laws, rules and regulations or (b) representations and undertakings
by the Optionee (or his legal representative, heir or legatee, in the event of
the Optionee's death) to assure that the sale of the Shares complies with any
registration exemption requirements which the Company in its sole discretion
shall deem necessary or advisable. Such required representations and
undertakings may include representations and agreements that such Optionee (or
his legal representative, heir, or legatee): (a) is purchasing such Shares for
investment and not with any present intention of selling or otherwise disposing
thereof; and (b) agrees to have placed upon the face and reverse of any
certificates evidencing such Shares a legend setting forth (i) any
representations and undertakings which such Optionee has given to the Company or
a reference thereto and (ii) that, prior to effecting any sale or other
disposition of any such Shares, the Optionee must furnish to the Company an
opinion of counsel, satisfactory to the Company, that such sale or disposition
will not violate the applicable laws, rules and regulations of the United States
or any other state having jurisdiction over the Company and the Optionee.

 

 9 

 

 

11. DIVIDENDS

 

With respect to all Shares (but excluding, for avoidance of any doubt, any
unexercised Options) allocated or issued upon the exercise of Options purchased
by the Optionee and held by the Optionee or by a trustee, as the case may be,
the Optionee shall be entitled to receive dividends in accordance with the
quantity of such Shares, subject to the provisions of the Company's
incorporation documents, as amended from time to time and subject to any
applicable taxation on distribution of dividends.

 

12. RESTRICTIONS ON ASSIGNABILITY AND SALE OF OPTIONS

 

No Option or any right with respect thereto, purchasable hereunder, whether
fully paid or not, shall be assignable, transferable, or given as collateral nor
any right with respect thereto may be given to any third party whatsoever, other
than by will or by the laws of descent and distribution or as specifically
otherwise allowed under the Plan and during the lifetime of the Optionee, each
and all of such Optionee's rights to purchase Shares hereunder shall be
exercisable only by the Optionee. Any action made in contradiction to the
aforementioned shall be null and void.

 

13. EFFECTIVE DATE AND DURATION OF THE PLAN

 

The Plan shall be effective as of the day it was adopted by the Board and shall
terminate at the end of ten (10) years from such day of adoption.

 

The Company shall obtain the approval of the Company's shareholders for the
adoption of this Plan or for any amendment to this Plan, if shareholders'
approval is necessary or desirable to comply with any applicable law including
without limitation the U.S. securities law or the securities laws of other
jurisdiction applicable to Options granted to Optionees under this Plan, or if
shareholders' approval is required by any authority or by any governmental
agencies or national securities exchanges including without limitation the US
Securities and Exchange Commission.

 

14. AMENDMENTS OR TERMINATION

 

14.1 The Board may at any time, subject to the provisions of Section 14.2 below
and all applicable law, amend, alter, suspend or terminate the Plan, provided,
however, that (i) the Board may not extend the term of the Plan specified in
Section 13 and (ii) no amendment, alteration, suspension or termination of the
Plan shall impair the rights of any Optionee, unless mutually agreed otherwise
by the Optionee and the Company, which agreement must be in writing and signed
by the Optionee and the Company. Earlier termination of the Plan prior to the
Termination Date shall not affect the Board's ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such earlier termination.

 

 10 

 

 

14.2 The Company shall obtain the approval of the Company's shareholders for any
amendment to this Plan and/or the Appendixes thereto if shareholders' approval
is required under any applicable law including without limitation the U.S.
securities law or the securities laws of other jurisdiction applicable to
Options granted to Optionees under this Plan and/or the Appendixes thereto, or
if shareholders' approval is required by any authority or by any governmental
agencies or national securities exchanges including without limitation the U.S.
Securities and Exchange Commission.

 

15. GOVERNMENT REGULATIONS

 

The Plan, the granting and exercise of Options hereunder and the obligation of
the Company to sell and deliver Shares under such Options shall be subject to
all applicable laws, rules, regulations, approvals and consents whether of the
United States, the State of Israel, or any other state having jurisdiction over
the Company or the Optionee, including the registration of the Shares under the
United States Securities Act 1933 or under the securities act of any applicable
jurisdiction, and to such approvals by any governmental agencies or national
securities exchanges as may be required. Nothing herein shall be deemed to
require the Company to register the Shares under the securities law of any
jurisdiction.

 

It is intended that the Plan be applied and administered in compliance with Rule
16b-3 and with Section 162(m). If any provision of the Plan would be in
violation of Section 162(m) if applied as written, such provision shall not have
effect as written and shall be given effect so as to comply with Section 162(m)
as determined by the Board in its sole and absolute discretion. The Board is
authorized to amend the Plan and the Board is authorized to make any such
modifications to Option Agreements to comply with Rule 16b-3 and Section 162(m),
as they may be amended from time to time, and to make any other such amendments
or modifications deemed necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3 and Section
162(m). Notwithstanding the foregoing, the Board may amend the Plan so that it
(or certain of its provisions) no longer comply with either or both of Rule
16b-3 or Section 162(m) if the Board specifically determines that such
compliance is no longer desired and the Board may grant Options that do not
comply with Rule 16b-3 and/or Section 162(m) if the Board determines, in its
sole and absolute discretion, that it is in the interest of the Company to do
so.

 

16. CONTINUANCE OF EMPLOYMENT

 

Neither the Plan nor any Option Agreement shall impose any obligation on the
Company or an affiliate to continue any Optionee in its employ or service, and
nothing in the Plan or in any Option granted pursuant hereto shall confer upon
any Optionee any right to continue in the employ or service of the Company or an
affiliate thereof or restrict the right of the Company or an affiliate thereof
to terminate such employment or service at any time.

 

17. GOVERNING LAW AND JURISDICTION

 

The Plan shall be governed by and construed and enforced in accordance with the
laws of the State of Israel as applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of the State of Israel shall have sole jurisdiction in any
matters pertaining to the Plan.

 



 11 

 

 

18. TAX CONSEQUENCES

 

Any tax consequences to any Optionee arising from the grant or exercise of any
Option, from the payment for Shares covered thereby or from any other event or
act (of the Company and/or its affiliates, or the Optionee) hereunder shall be
borne solely by the Optionee. The Company and/or its affiliates shall withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Optionee
shall agree to indemnify the Company and/or its affiliates and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Optionee.

 

The Company shall not be required to release any Share certificate to an
Optionee until all required payments have been fully made.

 

19. NON-EXCLUSIVITY OF THE PLAN

 

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangements or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of Options otherwise then under the Plan, and such arrangements may be
either applicable generally or only in specific cases. For the avoidance of
doubt, prior grant of options to Optionees of the Company under their employment
agreements, and not in the framework of any previous option plan, shall not be
deemed an approved incentive arrangement for the purpose of this section.

 

20. MULTIPLE AGREEMENTS

 

The terms of each Option may differ from other Options granted under the Plan at
the same time, or at any other time. The Board may also grant more than one
Option to a given Optionee during the term of the Plan, either in addition to,
or in substitution for, one or more Options previously granted to that Optionee.
Except as required by Rule 16b-3 with respect to Options granted to persons
subject to Section 16 of the Exchange Act, no amendment of an Option shall be
deemed to be the grant of a new Option.

 

21. RULES PARTICULAR TO SPECIFIC COUNTRIES

 

Notwithstanding anything herein to the contrary, the terms and conditions of the
Plan may be adjusted with respect to a particular country by means of an
addendum to the Plan in the form of an appendix (the "APPENDIX"), and to the
extent that the terms and conditions set forth in the Appendix conflict with any
provisions of the Plan, the provisions of the Appendix shall govern. Terms and
conditions set forth in the Appendix shall apply only to Options issued to
Optionees under the jurisdiction of the specific country that is subject of the
Appendix and shall not apply to Options issued to any other Optionee. The
adoption of any such Appendix shall be subject to the approval of the Board and
if required the approval of the shareholders of the Company.

 

* * *





 12 

 

 

WIN GLOBAL MARKETS, INC.

 

APPENDIX A - ISRAEL

 

TO THE 2004 GLOBAL SHARE OPTION PLAN

 

1. GENERAL

 

1.1. This appendix (the "APPENDIX") shall apply only to participants who are
residents of the state of Israel or those who are deemed to be residents of the
state of Israel for the payment of tax. The provisions specified hereunder shall
form an integral part of the 2004 Global Share Option Plan of Win Global
Markets, Inc. (hereinafter: the "PLAN"), which applies to the issuance of
options to purchase Shares of Win Global Markets, Inc. (hereinafter: the "
COMPANY"). According to the Plan, options to purchase the Company's Shares may
be issued to employees, directors, consultants and service providers of the
Company or its affiliates.

 

1.2 This Appendix shall comply with Amendment no. 132 of the Israeli Tax
Ordinance.

 

1.3. This Appendix is to be read as a continuation of the Plan and only modifies
options granted to Israeli Optionees so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Appendix does not add to or modify the
Plan in respect of any other category of Optionees.

 

1.5. The Plan and this Appendix are complementary to each other and shall be
deemed as one. In any case of contradiction, whether explicit or implied,
between the provisions of this Appendix and the Plan, the provisions set out in
the Appendix shall prevail.

 

1.6. Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2. DEFINITIONS

 

2.1 "AFFILIATE" means any "employing company" within the meaning of Section
102(a) of the Ordinance.

 

2.2 "APPROVED 102 OPTION" means an Option granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the Optionee.

 

 

 



 

2.3 "CAPITAL GAIN OPTION (CGO)" means an Approved 102 Option elected and
designated by the Company to qualify for capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

 

2.4 "CONTROLLING SHAREHOLDER" shall have the meaning ascribed to it in Section
32(9) of the Ordinance.

 

2.5 "EMPLOYEE" means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined under Section 102 of
the Ordinance.

 

2.6 "ITA" means the Israeli Tax Authorities.

 

2.7 "NON-EMPLOYEE" means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 

2.8 "ORDINARY INCOME OPTION (OIO)" means an Approved 102 Option elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

2.9 "102 OPTION" means any Option granted to Employees pursuant to Section 102
of the Ordinance.

 

2.10 "3(I) OPTION" means an Option granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non- Employee.

 

2.11 "ORDINANCE" means the Israeli Income Tax Ordinance [New Version] 1961 as
now in effect or as hereafter amended.

 

2.12 "SECTION 102" means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

 

2.13 "TRUSTEE" means any individual appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.

 

2.14 "UNAPPROVED 102 OPTION" means an Option granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.

 

3. ISSUANCE OF OPTIONS

 

3.1 The persons eligible for participation in the Plan as Optionees shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that (i) Employees may only be granted 102 Options; and (ii)
Non-Employees and/or Controlling Shareholders may only be granted 3(i) Options.

 



 -2- 

 

 

3.2 The Company may designate Options granted to Employees pursuant to Section
102 as Unapproved 102 Options or Approved 102 Options.

 

3.3 The grant of Approved 102 Options shall be made under this Appendix adopted
by the Board, and shall be conditioned upon the approval of this Appendix by the
ITA.

 

3.4 Approved 102 Options may either be classified as Capital Gain Options
("CGOS") or Ordinary Income Options ("OIOS").

 

3.5 No Approved 102 Options may be granted under this Appendix to any eligible
Employee, unless and until the Company's election of the type of Approved 102
Options as CGO or OIO granted to Employees (the "ELECTION") is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Option under this Appendix and shall remain in
effect at least until the end of the year following the year during which the
Company first granted Approved 102 Options. The Election shall obligate the
Company to grant only the type of Approved 102 Option it has elected, and shall
apply to all Optionees who were granted Approved 102 Options during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Options simultaneously.

 

3.6 All Approved 102 Options must be held in trust by a Trustee, as described in
Section 4 below.

 

3.7 For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102.

 

4. TRUSTEE

 

4.1 Approved 102 Options which shall be granted under this Appendix and/or any
Shares allocated or issued upon exercise of such Approved 102 Options and/or
other shares received subsequently following any realization of rights,
including without limitation bonus shares, shall be allocated or issued to the
Trustee and held for the benefit of the Optionees for such period of time as
required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder (the "HOLDING PERIOD"). In case the requirements for
Approved 102 Options are not met, then the Approved 102 Options may be regarded
as Unapproved 102 Options, all in accordance with the provisions of Section 102.

 

4.2 Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon exercise of Approved 102 Options prior to the
full payment of the Optionee's tax liabilities arising from Approved 102 Options
which were granted to him and/or any Shares allocated or issued upon exercise of
such Options. 

 

 -3- 

 





 

4.3 With respect to any Approved 102 Option, subject to the provisions of
Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, an Optionee shall not sell or release from trust any Share received
upon the exercise of an Approved 102 Option and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the Holding Period required under Section 102
of the Ordinance. Notwithstanding the above, if any such sale or release occurs
during the Holding Period, the sanctions under Section 102 of the Ordinance and
under any rules or regulation or orders or procedures promulgated thereunder
shall apply to and shall be borne by such Optionee.

 

4.4 Upon receipt of Approved 102 Option, the Optionee will sign an undertaking
to release the Trustee from any liability in respect of any action or decision
duly taken and bona fide executed in relation with this Appendix, or any
Approved 102 Option or Share granted to him thereunder.

 

5. THE OPTIONS

 

The terms and conditions upon which the Options shall be issued and exercised,
shall be as specified in the Option Agreement to be executed pursuant to the
Plan and to this Appendix. Each Option Agreement shall state, inter alia, the
number of Shares to which the Option relates, the type of Option granted
thereunder (whether a CGO, OIO, Unapproved 102 Option or a 3(i) Option), the
vesting provisions and the exercise price.

 

6. FAIR MARKET VALUE

 

Without derogating from Section 2.9 of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the date of grant the Company's shares are listed on any established stock
exchange or a national market system or if the Company's shares will be
registered for trading within ninety (90) days following the date of grant of
the CGOs, the fair market value of the Shares at the date of grant shall be
determined in accordance with the average value of the Company's shares on the
thirty (30) trading days preceding the date of grant or on the thirty (30)
trading days following the date of registration for trading, as the case may be.

 

7. EXERCISE OF OPTIONS

 

Options shall be exercised by the Optionee by giving a written notice to the
Company and/or to any third party designated by the Company (the
"REPRESENTATIVE"), in such form and method as may be determined by the Company
and, when applicable, by the Trustee, in accordance with the requirements of
Section 102, which exercise shall be effective upon receipt of such notice by
the Company and/or the Representative and the payment of the exercise price for
the number of Shares with respect to which the option is being exercised, at the
Company's or the Representative's principal office. The notice shall specify the
number of Shares with respect to which the option is being exercised.

 



 -4- 

 

 

8. ASSIGNABILITY AND SALE OF OPTIONS

 

8.1. Notwithstanding any other provision of the Plan, no Option or any right
with respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the
Optionee each and all of such Optionee's rights to purchase Shares hereunder
shall be exercisable only by the Optionee.

 

Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.

 

8.2 As long as Options or Shares purchased pursuant to thereto are held by the
Trustee on behalf of the Optionee, all rights of the Optionee over the shares
are personal, can not be transferred, assigned, pledged or mortgaged, other than
by will or laws of descent and distribution.

 

9. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER'S PERMIT

 

9.1. With regards to Approved 102 Options, the provisions of the Plan and/or the
Appendix and/or the Option Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer's permit, and the said provisions and
permit shall be deemed an integral part of the Plan and of the Appendix and of
the Option Agreement.

 

9.2. Any provision of Section 102 and/or the said permit which is necessary in
order to receive and/or to keep any tax benefit pursuant to Section 102, which
is not expressly specified in the Plan or the Appendix or the Option Agreement,
shall be considered binding upon the Company and the Optionees.

 

10. DIVIDEND

 

Subject to the Company's incorporation documents, with respect to all Shares
(but excluding, for avoidance of any doubt, any unexercised options) allocated
or issued upon the exercise of Options and held by the Optionee or by the
Trustee as the case may be, the Optionee shall be entitled to receive dividends
in accordance with the quantity of such shares, and subject to any applicable
taxation on distribution of dividends, and when applicable subject to the
provisions of Section 102 and the rules, regulations or orders promulgated
thereunder.

 

11. TAX CONSEQUENCES

 

11.1 Any tax consequences arising from the grant or exercise of any Option, from
the payment for Shares covered thereby or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Optionee), hereunder,
shall be borne solely by the Optionee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Optionee shall agree to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Optionee.

 



 -5- 

 

 

11.2 The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an Optionee until all required payments have
been fully made.

 

11.3 With respect to an Unapproved 102 Option, if the Optionee ceases to be
employed by the Company or any Affiliate, the Optionee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, all in accordance with the provisions of Section
102 and the rules, regulation or orders promulgated thereunder.

 

12. GOVERNING LAW & JURISDICTION

 

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Appendix.

 

* * *

 

-6-

 



 

 